                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    EDWARD BUTOWSKY,                                §
                                                    §
                   Plaintiff,                       §
                                                    §
    v.                                              §    CASE NO. 4:19-CV-00180-ALM-KPJ
                                                    §
    MICHAEL GOTTLIEB, et al.,                       §
                                                    §
                   Defendants.
.                                                ORDER

           Pending before the Court is Plaintiff Edward Butowsky’s (“Plaintiff”) Unopposed Motion

    to Modify Order (the “Motion”) (Dkt. 177).

           Upon consideration, the Court finds that the Motion (Dkt. 177) is hereby DENIED.

           So ORDERED and SIGNED this 3rd day of March, 2020.




                                                 ____________________________________
                                                 KIMBERLY C. PRIEST JOHNSON
                                                 UNITED STATES MAGISTRATE JUDGE
